FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JACOBY LEE FELIX,                         No. 02-16614
             Petitioner-Appellant,
               v.                           D.C. No.
                                         CV-98-00828-WBS
DENEICE A. MAYLE, Warden,
                                             ORDER
            Respondent-Appellee.
                                     
                   Filed August 18, 2005

  Before: William C. Canby, Jr., William A. Fletcher, and
           Richard C. Tallman, Circuit Judges.


                          ORDER

  The original decision entered by this court in this matter,
reported at 379 F.3d 612, was reversed by the Supreme Court
of the United States. See Mayle v. Felix, 125 S. Ct. 2562
(2005). In accordance with the mandate of the Supreme
Court, the judgment of the district court entered on July 1,
2002, is in all respects

  AFFIRMED.




                           10893
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.